
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 454
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Ms. Matsui (for
			 herself, Mr. Blumenauer,
			 Mrs. Christensen,
			 Mr. Conyers,
			 Mr. Filner,
			 Mr. Grijalva,
			 Ms. Kaptur,
			 Ms. Lee of California,
			 Mr. McGovern,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Sablan, and
			 Mr. Serrano) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Community Gardening Awareness Month.
	
	
		Whereas countless American families live with hunger every
			 day;
		Whereas countless American families do not have access to
			 fresh produce in their neighborhoods;
		Whereas community gardens conserve limited resources and
			 promote sustainability;
		Whereas community gardens provide an important and
			 nutritious source of fresh produce donations for local food pantries and social
			 service agencies;
		Whereas community gardens enable individuals to gain
			 control over the quality, variety, and cost of their food supply;
		Whereas community gardening encourages Americans of
			 diverse cultural and economic backgrounds to work together, foster a better
			 sense of community, and improve the quality of their lives;
		Whereas community-based youth and school gardening
			 programs encourage personal self-esteem and a healthy attitude toward
			 learning;
		Whereas community gardening and greening projects provide
			 a catalyst for neighborhood and community development;
		Whereas community gardens reduce city heat and preserve
			 open spaces for both present and future generations;
		Whereas community gardens and other green spaces provide a
			 more livable environment in American municipalities and present a positive
			 local image to a community’s residents and visitors; and
		Whereas August is an appropriate month to designate as
			 National Community Gardening Awareness Month: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the goals and ideals of National Community Gardening Awareness Month,
			 including—
			(1)raising awareness
			 about the importance of community gardens and urban agriculture;
			(2)improving access
			 to public land for the creation of sustainable food projects;
			(3)encouraging further growth of community
			 gardens and other opportunities that increase food self-reliance, improve
			 fitness, contribute to a cleaner environment, and enhance community
			 development; and
			(4)supporting
			 cooperative efforts among Federal, State, and local governments and nonprofit
			 organizations to promote the development and expansion of community gardens and
			 to increase their accessibility to disadvantaged population groups.
			
